The Honorable Doug Wood State Representative 215 North Claremont Sherwood, AR 72116
Dear Representative Wood:
This is in response to your inquiry as to whether a city attorney who appears as prosecutor can also be appointed a public defender in the same municipal court.
As previously mentioned, Ark. Stat. Ann. 43-3306(c) would prohibit this relationship.  In addition, such practice could lead to a due process challenge.
The foregoing opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Rodney Parham.